DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 02/09/2021.
	Claims 1-20 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-11, is acknowledged.
	Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/30/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2015/011534)
	Regarding claim 1, Liaw discloses a semiconductor device structure comprising: 
	semiconductor substrate 202 (see fig. 2G); 
	a semiconductor fin 204 extending from a surface of the semiconductor substrate 202; and 
	an isolation region 208 on the surface of the semiconductor substrate 202 positioned laterally adjacent to the semiconductor fin 204, wherein the isolation region 

	Regarding claim 11, Liaw discloses a semiconductor device structure comprising: 
	a semiconductor substrate 202 (fig. 2G); 
	a semiconductor fin 204 having a first fin portion 204 (lower fin portion below layer 224) extending from a surface of the semiconductor substrate 202 and a second fin portion 220 (upper fin portion surrounded by layer 224) above the first fin portion; and 
	isolation regions 208 on the surface of the semiconductor substrate 202 and positioned laterally adjacent to opposing sides of the semiconductor fin 204, LMLT122-US-CNT27wherein each isolation region 208 has a first isolation portion (lower portion below layer 224) in contact with the semiconductor fin 204 and a second isolation portion (upper portion surrounded by layer 224) above and narrower than the first isolation portion so as to be physically separated from the semiconductor fin 220.

6.	Claims 1-5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US 2014/0346612)
	Regarding claim 1, Adam discloses a semiconductor device structure comprising: 
	a semiconductor substrate 10, 12 (see figs. 7, 9); 

	an isolation region 42 or 44 on the surface of the semiconductor substrate 10, 12 positioned laterally adjacent to the semiconductor fin 20F/20B, wherein the isolation region 42/44 has a first isolation portion (surrounded by and below layer 14) in contact with the semiconductor fin and a second isolation portion above and narrower than the first isolation portion so as to be physically separated from the semiconductor fin.  

	Regarding claim 2, Adam discloses the semiconductor device structure of claim 1, wherein a top of the semiconductor fin 20B/20F is above a level of a top of the second isolation portion of the isolation region 42, 44.  See figs. 7, 9.

	Regarding claim 3, Adam discloses the semiconductor device structure of claim 2, wherein, between a level of a top of the first isolation portion and the level of the top of the second isolation portion, a width of the semiconductor fin 20F/20B decreases such that a distance between the semiconductor fin and the second isolation portion increases.  See figs. 7, 9.

	Regarding claim 4, Adam discloses the semiconductor device structure of claim 2, wherein, above the level of the top of the second isolation portion, the semiconductor fin has an approximately uniform width.  See figs. 7, 9.


	LMLT122-US-CNT26a gate dielectric layer 50 on a top surface and opposing sides of the second fin portion and further completely filling a space between the second fin portion and the second isolation portion of the isolation region; and 
	a gate conductor layer 52 on the gate dielectric layer 50.  See figs. 7B, 9B.

  	Regarding claim 8, Adam discloses the semiconductor device structure of claim 5, wherein the gate dielectric layer 50 comprises a high-K gate dielectric layer immediately adjacent to the second fin portion.  See figs. 7, 9.

	Regarding claim 9, Adam discloses the semiconductor device structure of claim 5, wherein the gate dielectric layer 50 further extends laterally over the second isolation portion of each isolation region.  See figs. 7, 9.

	Regarding claim 10, Adam discloses the semiconductor device structure of claim 5, wherein the gate conductor layer 52 comprises a metal gate conductor layer.  See figs. 7, 9.


	a semiconductor substrate 10, 12 (figs. 7, 9); 
	a semiconductor fin 20F (fig. 7) or 20B (fig. 9) having a first fin portion (surrounded and overlapped by isolation 42, 44) extending from a surface of the semiconductor substrate 10/12 and a second fin portion (uniform thickness portions of fins 20F, 20B) above the first fin portion; and 
	isolation regions 42, 44 on the surface of the semiconductor substrate and positioned laterally adjacent to opposing sides of the semiconductor fin 20F, 20B, LMLT122-US-CNT27wherein each isolation region 42/44 has a first isolation portion (wider bottom portion) in contact with the semiconductor fin and a second isolation portion above and narrower than the first isolation portion so as to be physically separated from the semiconductor fin.

7.	Claims 1, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (US 9,985,043)
	Regarding claim 1, Tsuda discloses a semiconductor device structure comprising: 
	a semiconductor substrate SB (fig. 3, cell region 1A); 
	a semiconductor fin FA extending from a surface of the semiconductor substrate; and 
	an isolation region EI on the surface of the semiconductor substrate SB positioned laterally adjacent to the semiconductor fin FA, wherein the isolation region EI 

	Regarding claim 5, Tsuda discloses the semiconductor device structure of claim 1, wherein the semiconductor fin FA comprises a first fin portion (lower portion) in contact with the isolation region EI and a second fin portion (upper portion, surrounded by gate insulating ON) above the first fin portion and physically separated from the isolation region, and 
	wherein the semiconductor device structure further comprises a gate structure ON and CG/MG comprising: 
	LMLT122-US-CNT26a gate dielectric layer ON on a top surface and opposing sides of the second fin portion and further completely filling a space between the second (upper) fin portion FA and the second (upper) isolation portion EI of the isolation region (see fig. 59); and 
	a gate conductor layer CG or MG on the gate dielectric layer ON.  

	Regarding claim 6, Tsuda discloses the semiconductor device structure of claim 5, further comprising an oxide layer X1 (fig. 59) immediately adjacent to the second (upper) fin portion FA, wherein the gate dielectric layer comprises a high-K gate dielectric layer N1 immediately adjacent to the oxide layer X1.  See also 9, lines 45-61, col. 11, lines 12-26; col. 25, lines 37-63.



	Regarding claim 8, Tsuda discloses the semiconductor device structure of claim 5, wherein the gate dielectric layer comprises a high-K gate dielectric layer immediately adjacent to the second fin portion.  See 9, lines 45-61, col. 11, lines 12-26.

	Regarding claim 9, Tsuda discloses the semiconductor device structure of claim 5, wherein the gate dielectric layer ON further extends laterally over the second isolation portion of each isolation region.  See figs. 3, 59.

	Regarding claim 10, Tsuda discloses the semiconductor device structure of claim 5, wherein the gate conductor layer comprises a metal gate conductor layer CG or MG.  See figs. 3, 59.

  	Regarding claim 11, Tsuda discloses a semiconductor device structure comprising: 
	a semiconductor substrate SB (fig. 3, cell region 1A); 

	isolation regions EI on the surface of the semiconductor substrate and positioned laterally adjacent to opposing sides of the semiconductor fin FA, LMLT122-US-CNT27wherein each isolation region EI has a first isolation portion (lower portion) in contact with the semiconductor fin FA and a second isolation portion (upper portion) above and narrower than the first isolation portion so as to be physically separated from the  (upper portion of) semiconductor fin FA.

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 28, 2021